                                                                                      DIST.GOURT
                                                                       s OFFkCE U S
                                                                 CLERK'ATROANjKL,vA
                                                                             FILED

                  IN THE UNITED STATESDISTRICT COURT SEF 18 2018
                 FOR THE WESTERN DISTRICT OFW RGINW U couobR,CLERK
                                RO AN O K E D IW SION                BY;

UNITED STATES OF AM ERICA                )
                                         ) CaseN o.7:19-cr-14
                                         )
                                         ) By:M ichaelF.Urbansld
D U RAN D E .BERRY ,                     ) ChiefUtzited StatesDistrictJudge
                                         )
      D efendant.                        )
                                        O RD ER

      ThismatterisbeforethecouttondefendantDtzrandE.Bezrfsmotion todistnissthe
Indictm entasittelatesto defendant'spriorconviction foropen orgrosslewdness,inviolaéon

ofN evada Revised Statute201.210.ECF N o.52.D efendantarguesthatthisoffensedoesnot

tdggerany requirem entthatheregisterunderthe Sex O ffenderRegistration and N otifk ation

ActIT%OlkNAJ).Thegovetnmentresponded on September12,2019.ECF No.56.Forthe
reasonsstated below ,defendant'sm oéon isD EN IE D .



       On February 7,2019,defendantwas charged with a single count of fliling to register

underSORNA,pursuantto 18U.S.C.j2250.ECF No.12.Thegovetnmentdid notspedfyin
thelndic% entwhich priorconvicéonsrequired thedefendant'stegistradon,butin responseto

m odonsftled after the issuance ofthe lndictmentathe govetnm entalleged thatdefendantwas

required to registet due to llisprior convicdonsita Georgiaitl1984 fortape and sodom y and

N evadain 2007 foropen orgrosslewdness.ECF N o.41.D efendantarguesthatthelndic% ent

should be dismissed asitrelatesto hisN evadaconvictbn becauseopen orgrosslewdnesstm der

NRSj201.210doesnotmeetthedefinition offdsexoffense''undezSORNA.ECF No.52.
       In suppol.tofthisargum ent,defendantpointsto SORN A'Sdefrlitbn ofTfsex offense'':

<<a ctim inaloffensethathasasan elem entitw olving asexualactozsexualcontactwith anothen''

34U.S.C.j20911(5)(A).TheAttorneyGeneral'sguidelinesforSORNA provideflzt-rherdetails
asto how to deftnea sexm aloffense:

              The offenses covered by tbis clause should be understood to
              includeal1sexualoffenseswhose elementsinvolve:(i)Any type
              ordegree ofgenital,oral,oranalpenettadon,or@ any sexual
              touclùng of or contactwith a person's body,either ditectly or
              Ahtough the clothing.

73 Fed.Reg.38030-01,38051.D efendantarguesthatunderthe categoricalappzoach,NRS j
201.210 does notinclude as a requited elem entproof ofany sex act or sexualcontactwith

another,asthejudicially-deo ed elementsofthestataztehavebeensllmmnrimed bythecourtsas
follows:Tf(1)intendonalsexualconductoeither(2)inpublicorinpzivate,itaanopenmanner,(3)
withtheintentthattheactsbeoffensivetothevictim.''Lytlev.State,125Nev.1058,at*6(2009).
N one ofthese elem ents requirespenettaéon,orindeed contactofany kind.Foz thisreason,

defendantatguesthatthis pdor convicéon clid notrequire registradon lm der federal1aw and

federalguidelines,and thusthiscase cannotproceed on thebasisofhisN evada convicdon.

                                            II.

       SO RN A,enacted in 2006 asTitleloftheAdam W alsh Child Protection and SafetyAct.,

w as enacted to m ake sense of the ffpatchw ork of federaland 50 individualstate registradon

system s': that existed prior to 2006 and Kfsetgl forth comprehensive registtadon system
standards.'?Re noldsv.United States,656U.S.432,435(2012).See42U.S.C.jj16901-16962.
W hile defendantarguesthatthe dictatesestabnshed by SORN A do notrequire llisregistradon,




                                             2
the governm entpoints to W illiam sv.N ev.Bd.O fParole Com m 'lks,2018 N ev.Dist.LEM S

716,at*1(Nev.Dist.Ct.luly17,2018),which addtessedtheslmeissueandfotmd theopposite:
             U nder the Adam W alsh Act, Petitioner's gross m isdem eanor
             convictions under N RS 201.210 for open and gross lew dness
             reqlpire him to register asa sex offender.NRS 179D.097(1)()
             definesffgsjexualoffense''asTfgojpen orgrqsslewdnesspursuant
             to N RS 201.210.':Likewise,a ffsex offender''is deûned as f<a
             person who,afterJuly 1,1956,isor has been convicted ofa
             sexual offense listed in NRS 17913.097.7'NRS 179D.095(1).
             Accordingly,Petitionerisa sex offenderw ho hasbeen convicted
             of a sexual offense for which registration and com m unity
             noéfication isrequired.See N RS 1799 .475.

Id.at*6.UnderNevadalaw,asexoffenderis<<apersonwho,afterluly 1,1956,isorhasbeen
convictedofasexualoffenselistedinNRS j1799.097.':N ev.Rev.Stat.j179D .095(1).Open
orgrosslewdnessisindeedlisted thereunder.Asstated byW ilb m s,such aconviction requires

registtation undertheterm sofSO ILN A.

      D efendant'sm otion isD EN IE D .

      ItisSO O RD ERED .




                                          suteyed:aq(ty/w.
                                                         otj
                                          f       x'c .       .      K -,g-.
                                          slic e F.Urbanski
                                              '
                                              efUnited StatesDis
                                                               'ViciJudje'''''-''




                                              3
